Citation Nr: 1337070	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected pension and/or special monthly pension, to include whether the Veteran has basic eligibility for nonservice-connected pension and special monthly pension benefits.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to nonservice-connected pension on the basis that the Veteran did not have the requisite wartime service to establish basic eligibility for pension benefits.  

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in October 2013; however, the Veteran subsequently indicated, in an October 2013 prior to the scheduled hearing, that he was too ill to appear for the hearing.  The Veteran's statement is deemed a request to withdraw his hearing request.  

Jurisdiction of the claim was transferred to the Pension Management Center in St. Paul Minnesota.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has established basic entitlement to nonservice-connected pension benefits because he asserts that he spent time ashore in Vietnam during the Vietnam era.  

Eligibility for VA pension benefits requires an initial showing that a Veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" with respect to the Vietnam era is currently defined by statute to mean February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The RO made several requests for information from the National Personnel Records Center (NPRC) as to whether the Veteran had any service in Vietnam.  It appears from the record that this request was only a partial request for specific pages of the Veteran's personnel file.  In response, the NPRC provided only 5 pages of the Veteran's personnel file.  These records do not support the Veteran's contention that he "Rode shotgun on helo from USS Princeton to Da Nang two times."  Sept. 2001 statement of the Veteran.  The Veteran also stated that as part of his tour in the far east, he was attached to a ready landing force and served aboard several ships off the coast of Vietnam, Cambodia, Thailand, and Laos.  However, it does not appear that the Veteran's personnel file is complete; and, it does not appear that the RO contacted the U.S. Joint Services Records Research Center to obtain any additional evidence that could possibly support the Veteran's assertion that he served in the Republic of Vietnam.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel file.

2.  Obtain the ship histories for all Navy ships upon which the Veteran served between 1962 and January 1964.  

3.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) to determine if the Veteran was aboard any brown Water navy ship that sailed in the coastal waters of Vietnam; i.e., whether any of the ships on which the Veteran served between 1962 and 1964 had brown water service and/or docked in Vietnam while he was aboard.  

The Veteran maintains that he was aboard the USS Princeton when he went ashore in DaNang, the Veteran also served aboard the USS Paul Revere, the USS Cavalier, the USS Magoffin, the USS Lenawee and the USNS Gaffey.  

Any other details provided by the Veteran should also be submitted to the JSRRC for verification purposes, including his report that the USS Princeton delivered helicopters to the Me Kong Delta in Vietnam while he was aboard.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



